Citation Nr: 0514952	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling, 
to include consideration of entitlement to a total disability 
rating for compensation based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2003 
rating decision by the Pittsburgh, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).  

In March 2005, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.

As explained below, the Board finds that the record contains 
medical evidence that the veteran is unable to secure or 
follow a substantially gainful occupation solely due to his 
service-connected PTSD.  The Board finds that such evidence 
associated with the claims file reasonably raises an informal 
claim for TDIU.  See Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  Once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to TDIU.  Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Board has jurisdiction 
to address the question of entitlement to TDIU even though 
such matter has yet to be considered by the RO.  See also 
VAOGCPREC 12-2001 (July 6, 2001).  Moreover, in light of the 
Board's favorable treatment of the issue herein, the Board 
finds that the veteran is not prejudiced by the Board's 
consideration of the issue in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).




FINDINGS OF FACT

1.  The veteran's PTSD is productive of severe social and 
industrial impairment, as well as occupational and social 
impairment which more nearly approximates deficiencies in 
most areas and an inability to establish and maintain 
effective relationships than reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships.

2.  The veteran's service-connected PTSD prevents him from 
securing or following a substantially gainful occupation 
consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating of 70 
percent, but not greater, for PTSD have been met.  38 
U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004).

2.  Entitlement to a TDIU has been established.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."Id. at 121.

With respect to the veteran's claim for an increased rating 
for PTSD, the record reflects that in a letter mailed to the 
veteran in September 2003, prior to the RO's initial 
adjudication of the veteran's claim, the RO informed the 
veteran of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable the RO to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire the RO to obtain such 
evidence on his behalf.  In addition, although the RO did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claim and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  
He was given ample time to respond.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.

The record also reflects that all pertinent available post-
service medical evidence identified by the veteran has been 
obtained.  The veteran has not identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Furthermore, the 
veteran has been afforded a VA examination to determine the 
current severity of his service-connected PTSD.

Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.

Factual Background

Historically, the Board notes that by rating decision dated 
in May 1987, the veteran was awarded service connection for 
PTSD.  A 10 percent rating was assigned for this disability.

In August 2003, the veteran submitted a claim for an 
increased rating for PTSD.

A September 2003 VA examination report notes the veteran's 
complaints of increased PTSD symptoms.  The examiner noted 
that the veteran had trouble holding jobs because of internal 
emotional distress.  He was not in any psychiatric treatment 
at that time.  Mental status examination revealed that the 
veteran was very anxious.  He was adequately groomed for the 
most part.  Speech was spontaneous and anxious.  Affect was 
anxious; the veteran was almost in tears at one point of the 
examination.  The veteran showed no delusional features.  
Thought processes were coherent.  The veteran had limited 
insight into his condition.  His judgment was fair at best.  
The diagnosis was chronic, severe PTSD.  The Global 
Assessment of Functioning (GAF) score was 40.

By rating decision dated in November 2003, the RO granted an 
increased rating of 50 percent for the veteran's PTSD, 
effective August 2003.  The veteran appealed assignment of 
this rating.

VA outpatient treatment records dated from February 2004 to 
March 2004 note the veteran's ongoing treatment for PTSD.  In 
February 2004, the veteran was seen for an initial intake 
evaluation for behavioral health service.  The veteran 
reported that his PTSD symptoms had increased in severity 
over the past three years.  He also reported re-experiencing, 
avoidance, arousal symptoms, depression and irritability.  In 
March 2004, the veteran reported with complaints of PTSD 
symptoms.  He stated that he went to church, but otherwise 
avoided people.  Upon examination, the veteran was noted to 
be well groomed.  His mood was generally dysphoric and his 
affect was blunted at times, but he was also tearful and used 
humor.  He denied suicidal ideation or intent.  No signs or 
symptoms of psychosis were noted.  The diagnostic impression 
included PTSD and depressive disorder.  The GAF score was 50.  
Upon examination later that month, the veteran was visibly 
nervous and had a hard time sitting still.  Mood was anxious 
and affect was appropriate with full range.

A February 2004 Vet Center counseling report notes that the 
veteran presented with complaints of anxiety, depression, and 
intrusive thoughts of Vietnam that resulted in episodes of 
anger and rage.  The veteran reported that these symptoms had 
occurred on an almost daily basis since he stopped working in 
December 2003.  Mental status examination revealed that the 
veteran's affect was anxious and tearful at times.  His mood 
was significantly depressed.  Speech was spontaneous and 
pressured.  Thought processes were coherent.  Judgment 
appeared to be fair with limited insight.  The diagnosis was 
severe PTSD.   

A February 2004 examination report from John W. Addis, Ph.D. 
notes that the veteran was referred for a four stage 
psychological and PTSD work up.  Dr. Addis noted that the 
veteran had a 7th grade education and had been married three 
times.  The veteran was dressed slovenly for his examination.  
He complained of problems with depression, anxiety, 
irritability, moodiness, temper outbursts, impatience, 
insomnia, low energy, social withdrawal and loss of interest 
in things.  He reported experiencing a lot of nightmares and 
some crying spells.  He reported having poor concentration.  
Upon examination, the veteran's speech was coherent, but not 
always relevant.  Speech was pressured to over productive.  
Lack of association was noted.  Affect was severely mixed.  
The veteran denied hallucinations or delusions.  Insight was 
fair and memory was borderline.  The clinical impression 
included PSTD, severe agitated depression, nightmare disorder 
(combat and noncombat) and learning disabled by history.  Dr. 
Addis stated:

I have concluded that [the veteran] 
demonstrates . . . obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or worklike setting); and 
inability to establish and maintain 
effective relationships with family and 
neighbors . . . . 

In a statement received by the RO in March 2004, the 
veteran's wife stated that the veteran had become short 
tempered over the past four years.  She noted that he no 
longer got along with their neighbors and was not able to 
work.  In addition, she stated that the veteran tossed and 
turned all night, hollering and swinging his arms as he 
slept.  She indicated that the war in Iraq and the terrorist 
attacks of September 11, 2001, have upset him greatly.  

In an April 2004 statement, the veteran's former employer 
noted that the veteran had been one of his best employees in 
1995.  Beginning in 2001, however, the veteran began to 
complain about everything.  He no longer got along with the 
customers, mechanics, or other drivers.  The veteran said 
that it bothered him to be around people and he wanted to be 
left alone to do his deliveries.

A May 2004letter from Dr. Schwabenbauer notes that the 
veteran underwent psychological testing, which revealed the 
presence of significant emotional distress marked by intense 
feeling of depression and anxiety, apparent psychotic 
episodes, and persistent residuals relating to the veteran's 
experiences in Vietnam.  It was noted that the veteran's 
current level of emotional distress significantly impacted 
his day-to-day functioning and would likely undermine his 
ability to resume normal day-to-day activities.  The 
diagnoses included recurrent major depression with psychotic 
features and recurrent PTSD.  The GAF score was 45.  

The veteran testified during a March 2005 videoconference 
hearing that he did not have any friends and avoided people, 
including his family.  He stated that he only slept two and a 
half to three hours per night.  He stated that he used to be 
a truck driver, but he quit that job two years ago because 
his PTSD symptoms had increased in severity.  

Analysis

I.  PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's PTSD has been rated as 50 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that Code, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and an inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004). 

The Board concludes that the veteran is entitled to a 70 
percent rating for PTSD under the schedular criteria.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of  
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

In the case at hand, the veteran's most recent (2004) 
examinations resulted in GAF scores of 50 and 45, denoting 
serious symptoms or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The medical evidence shows that the 
veteran's PTSD results in near continuous anxiety and 
depression affecting his ability to function independently 
and difficulty in adapting to stressful circumstances at work 
and inability to establish and maintain effective 
relationships.

The preponderance of the evidence establishes that the 
impairment from the veteran's PTSD more nearly approximates 
the social and occupational impairment with deficiencies in 
most areas and inability to establish and maintain effective 
relationships required for a 70 percent evaluation than the 
impairment contemplated by a 50 percent rating.

The Board has also considered whether the disability warrants 
a 100 percent rating under the schedular criteria.  However, 
the evidence does not show that the disability has resulted 
in gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
Board has concluded that the social and industrial impairment 
from the disability does not more nearly approximate the 
total level of impairment required for a 100 percent rating 
than the level of impairment required for a 70 percent 
rating.  Accordingly, a 100 percent rating is not warranted 
under the schedular criteria.

II.  TDIU

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
See also VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R.  
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

While the United States Code and the Code of Federal 
Regulations do not offer a definition of "substantially 
gainful employment," the Court has addressed this issue.  The 
Court noted that since the foregoing terms were ill-defined 
by the laws and regulations pertaining to VA, much could be 
learned from the decisions of the United States Circuit 
Courts of Appeals which had considered the question of 
whether a Social Security disability claimant was able to 
engage in "substantial gainful activity."  In Moore v.  
Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted in 
particular the following standard announced by the 8th 
Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant. 

As a result of the Board's decision in this case, the 
veteran's service-connected PTSD is rated 70 percent 
disabling.  (Parenthetically, the Board notes that the 
veteran is also in receipt of a noncompensable evaluation for 
residuals of fractured left 4th metatarsal.)  Therefore, the 
veteran satisfies the percentage rating requirements of 
38 C.F.R. § 4.16(a).  The question that remains, however, is 
whether his service-connected PTSD precludes him from 
engaging in substantially gainful employment (i.e., work that 
is more than marginal, which permits the individual to earn a 
"living wage").  Moore, 1 Vet. App. at 359.

Furthermore, with respect to his education, the veteran 
reports that he has only completed a 7th grade.  He stopped 
working in December 2003 because his PTSD symptoms had 
increased in severity.  In an April 2004 statement, the 
veteran's former employer from a trucking company stated that 
the veteran was no longer employed as he became unable to get 
along with customers, mechanics, or other drivers.  

In a September 2003 opinion, a VA examiner noted that the 
veteran had trouble holding down jobs because of internal 
emotional distress.  In a May 2004 opinion, the veteran's 
private psychologist opined that the veteran's level of 
emotional distress significantly impacted on his day-to-day 
functioning.  

The Board concludes that the veteran's service-connected PTSD 
is sufficient by itself to preclude the veteran from 
obtaining or maintaining any form of substantially gainful 
employment consistent with his limited education and 
employment background.  Accordingly, this claim will be 
granted. 


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 70 percent schedular evaluation, but no 
greater, for the veteran's PTSD is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.

Entitlement to a TDIU is granted, subject to the criteria 
governing the payment of monetary benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


